Per Curiam.
Respondent pled guilty to an indictment charging him with the fraudulent issuance of a bad check in violation of N. J. S. A. 2A:111 — 15. He was sentenced to a term of six months, but the sentence was suspended and he was placed on probation for one year, restitution to be made within that period.
*95Respondent issued the check in the sum of $1,878.11 on a C.O.D. delivery knowing the bank balance was and would remain insufficient. The transaction was not related to the practice of law, but nonetheless it does reflect upon respondent’s professional fitness. We have weighed all the considerations respondent advances as extenuating. Under all the circumstances, a suspension of one year from the practice of law is required and it is so ordered.
For suspension for one year — -Chief Justice Weinteaub and Justices Jacobs, Francis, Proctor, Hall, Schettino and Haneman — 7.
Opposed• — None.